Petition for Writ of Habeas Corpus Granted, Motion for Emergency Relief
Denied as Moot, and Memorandum Opinion filed July 15, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00525-CV



                  IN RE CHRISTOPHER SPATES, Relator


                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2001-61475

                         MEMORANDUM OPINION

      On July 3, 2014, relator Christopher Spates filed a petition for writ of habeas
corpus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this Court to order his release from confinement in the
Harris County Jail for contempt based on an order issued by the Honorable Bonnie
Crane Hellums, presiding judge of the 247th District Court of Harris County. Also
on July 3, 2014, relator filed a motion for emergency relief, requesting that this
Court grant relator interim habeas relief pending disposition of the merits of his
petition by temporarily releasing him from custody upon the posting of bond.
Relator filed an amended petition and emergency motion on July 7, 2014. We grant
relator’s petition for writ of habeas corpus, and deny as moot relator’s motion for
emergency relief.

      The trial court signed a commitment order on July 1, 2014, which references
a prior June 2, 2014 order finding relator in contempt. However, the trial court did
not sign the referenced contempt order or otherwise issue a written judgment of
contempt against relator. “It is well established that both a written judgment of
contempt and a written order of commitment are required by due process to
imprison a person for civil constructive contempt.” In re Green, 221 S.W.3d 645,
649 (Tex. 2007) (per curiam) (orig. proceeding) (quoting Ex parte Hernandez, 827
S.W.2d 858, 858 (Tex. 1992) (per curiam) (orig. proceeding)). Given the absence
of a signed contempt judgment, the trial court’s commitment order of July 1, 2014
violates relator’s due process. An order is void if it deprives the relator of liberty
without due process. In re Coppock, 277 S.W.3d 417, 418 (Tex. 2009) (orig.
proceeding). “A writ of habeas corpus will issue if the commitment order is void
because it deprives the relator of liberty without due process of law.” Ex parte
Swate, 922 S.W.2d 122, 124 (Tex. 1996) (orig. proceeding).




                                          2
      Accordingly, we grant relator’s petition for writ of habeas corpus, vacate the
trial court’s commitment order of July 1, 2014, and order relator discharged from
custody. Because we grant relator’s petition, we deny as moot relator’s motion for
emergency relief.



                                  PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.




                                         3